Citation Nr: 1804953	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  17-18 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from May 1963 to April 1966, including service in the Republic of Vietnam.  Awards included the Air Medal with "V" Device.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Board notes that the record demonstrates sufficient cause to advance the Veteran's appeal on the Board's docket based on his age pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran currently has a bilateral sensorineural hearing loss disability for VA purposes and his assertions of in-service noise exposure are credible and consistent with the circumstances of his combat service as an infantry direct fire crewman or gunner.

2.  A bilateral hearing loss disability was not manifested during service, sensorineural hearing loss was not shown during the first post-service year, and the most persuasive evidence on the question of etiology indicates that the Veteran's current bilateral hearing loss is not otherwise related to his active service, to include conceded military noise exposure.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C. §§ 1110, 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See generally, 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In this case, the Veteran filed his claim for service connection as a part of the Fully Developed Claim (FDC) program, using VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits, which includes complete VCAA notice in the form itself.  Service treatment and personnel records, VA treatment records, and lay statements are associated with the claims file.  VA provided a relevant examination as discussed further in the decision.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal and neither the Veteran nor his representative has raised any issues with the duty to notify or assist.  Hence, no further notice or assistance to the Veteran is required.  See Scott, 789 F.3d at 1381 (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); see also Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

II. Service Connection

The Veteran contends that his current bilateral hearing loss disability is due to military noise exposure associated with his duties as a gunner during combat in Vietnam.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  In addition, service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish direct service connection, there must be: the existence of a present disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic diseases, including an organic disease of the nervous system such as sensorineural hearing loss, may be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

Finally, in the case of any veteran who engaged in combat with the enemy in active service with a military organization of the United States during a period of war, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C. § 1154(b).  In other words, 38 U.S.C. § 1154(b) reduces, for veterans who have engaged in combat with the enemy, the burden of presenting evidence of incurrence or aggravation of an injury or disease in service.

In this case, the first two elements necessary to establish service connection for bilateral hearing loss are met.  Audiometric testing on VA examination in June 2015 revealed impaired hearing within the meaning of 38 C.F.R. § 3.385 for VA compensation purposes; the diagnosis was sensorineural hearing loss in each ear.  The evidence of record also supports the conclusion that the Veteran incurred an in-service "injury" involving noise exposure associated with his participation in combat during his service in Vietnam.  Here, the Veteran's receipt of the Air Medal with "V" Device confirms his participation in combat during his verified service in Vietnam.  Moreover, his reported military noise exposure is consistent both with the circumstances, conditions, or hardships of his combat service and with his military occupational specialty as an infantry direct fire crewman or principal duty as a gunner.  Therefore, the Board finds the Veteran's reports of military noise exposure credible and consistent with his military service and concedes such noise exposure.  

Accordingly, the issue in this case is whether the Veteran's current bilateral hearing loss disability is related to his conceded military noise exposure.

Turning to the evidence, the Veteran's service treatment records are silent for complaints or findings related to hearing loss.  During service, he underwent several audiology examinations, including at enlistment and separation.  In a May 1963 enlistment report of medical history, he denied any history of ear trouble or running ears and listed his usual occupation as laborer for a period of 24 months.  In an undated report of medical history, which appears to correspond to a July 1965 Class III flight examination report based on his report of completing two years of military service, he again denied any history of ear trouble or running ears.  In an April 1966 separation report of medical history, he denied currently or ever having hearing loss, ear trouble, or running ears.    

Prior to November 1967, service departments used ASA units to record puretone sensitivity thresholds in audiometric measurement.  VA currently uses ISO (ANSI) units.  For purposes of evaluating the pre-November 1967 service audiometric data with current standards to measure hearing impairment, the table below shows the ASA measurements recorded in service, with the comparable ISO (ANSI) measurements in adjacent parentheses.  





	(CONTINUED ON NEXT PAGE)



The results of audiometric testing are recorded as follows:


HERTZ
Date
Ear
500
1000
2000
3000
4000

(ISO)
(15)
(10)
(10)
(10)
(5)
May 1963
(Enlistment)
RIGHT
0 (15)
5 (15)
5 (15)
N/A
5 (10)

LEFT
0 (15)
0 (10)
5 (15)
N/A
-5 (0)
August 1964
(Class III Flight)
RIGHT
10 (25)
10 (20)
10 (20)
N/A
10 (15)

LEFT
10 (25)
10 (20)
10 (20)
N/A
10 (15)
July 1965
(Class III Flight)
RIGHT
10 (25)
10 (20)
10 (20)
N/A
15 (20)

LEFT
15 (30)
5 (15)
10 (20)
N/A
15 (20)
April 1966
(Separation)
RIGHT
0 (15)
0 (10)
0 (10)
N/A
0 (5)

LEFT
0 (15)
0 (10)
0 (10)
N/A
0 (5)

The Veteran's claim for service connection for bilateral hearing loss was received in February 2015.

In April 2015, he established treatment at the Orlando VA Medical Center (VAMC) and related clinics.  The report from his initial primary care visit reflects he denied perceived hearing loss during a review of systems.

During the June 2015 VA audiological examination, he described his military noise exposure to include mortars, machine gun fire, helicopters, and bombs.  He denied occupational noise exposure, but endorsed recreational noise exposure to include shooting in the past, but no longer participating in this activity.    

Following a review of the claims file, the VA audiologist opined it was less likely than not that the Veteran's military noise exposure caused the hearing loss in either ear.  In support of her conclusion, the audiologist indicated there was no permanent, positive threshold shift in hearing for either ear, and hearing in each ear was normal at separation examination.  The audiologist also explained that a 2005 report from the Institute of Medicine "concluded that based on current knowledge, noise induced hearing loss occurs immediately" and there is "no scientific support for delayed onset [noise-induced hearing loss] weeks, months, or years after the exposure event."  The Board observes that the 2005 study referenced by the June 2015 VA examiner was published in a book in 2006.  See Larry E. Humes, et al., Institute of Medicine, "Noise and Military Service: Implications for Hearing loss and Tinnitus" (2006), available at https://www.nap.edu/read/11443/chapter/1.

During a July 2016 VA examination regarding a different claim for VA compensation benefits, the Veteran reported working at the Kennedy Space Center in a maintenance career after separation from service until his retirement in 2010.

In correspondence received in January 2018, the Veteran's representative argued on his behalf that service connection for bilateral hearing loss was warranted based on evidence of a current hearing loss disability, "sufficient proof of noise exposure in service," and "shifts in hearing while on active duty" based on a "comparative analysis of flight physicals in August 1964 [and] July 1965."  The representative suggested that "[w]hile examiners often cite the 2006 study conducted by the Institute of Medicine (IOM) to support their position against delayed onset hearing loss, study [sic] is not conclusive in its findings."  He cited the following excerpt from the study:

It is possible, however, that an individual's awareness of the effects of noise on hearing may be delayed considerably after the noise exposure.  As illustrated in Chapter 2, young adults with a slight noise-induced high-frequency hearing loss (e.g., 15-30 dB [decibel] HL [hearing loss] at 6000Hz [Hertz]), one not likely to cause much difficulty with communication if present at the time a young adult might be discharged from military service, will likely exhibit greater hearing loss as they age than young adults with normal hearing (0 dB HL) at discharge.  

See id. at https://www.nap.edu/read/11443/chapter/9#203.  

Having considered the medical and lay evidence of record, the Board finds that service connection for the Veteran's bilateral hearing loss disability is not warranted.

First, audiometric testing data in service do not meet the regulatory threshold requirements for a hearing disability.  Similarly, the Veteran's lay statements denying any history of ear trouble or running ears in July 1965 and April 1966 reports of medical history, including his report at separation denying any history of perceived hearing loss, which were all made contemporaneously with in-service, combat-related military noise exposure, weigh against an in-service onset of a bilateral hearing loss disability or a continuity of hearing loss since the military noise exposure.    

Second, while the Veteran's representative accurately observed an upward threshold shift in decreased hearing acuity between enlistment examination in May 1963 and Class III flight examinations in August 1964 and July 1965, there was no permanent threshold shift in hearing acuity between enlistment examination in May 1963 and separation examination in April 1966.  Rather, the audiometric data reflect the same or slightly better hearing acuity between enlistment examination and separation examination.  Consequently, the service treatment records weigh against a finding that the Veteran's military noise exposure caused the current hearing loss disability.  The Board reiterates that an injury or disease occurring in service is not enough to establish service connection.  Rather, there must be chronic disability resulting from that in-service injury or disease.

Finally, the Board considered the suggestion raised by the Veteran's representative that a delayed-onset, noise-induced hearing loss disability is medically possible because the IOM study published in 2006 was "not conclusive in its findings."  However, the representative appears to have misunderstood the language he quoted.  Specifically, the cited language references an "individual's awareness of the effects of noise on hearing" possibly being "delayed considerably after the noise exposure," but does not describe a possible delayed onset of noise-induced hearing loss.  See id. (emphasis added).  In fact, two paragraphs earlier in the IOM study, the authors made the opposite conclusion:

There is little evidence available with which to address this question (Chapter 2).  No longitudinal studies have examined patterns of hearing loss over time in noise-exposed humans or laboratory animals who did not develop hearing loss at the time of the noise exposure.  The committee's understanding of the mechanisms and processes involved in the recovery from noise exposure suggests that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely.

Id.  Therefore, the Board finds the representative's arguments on the Veteran's behalf unpersuasive.

The only medical opinion to address the etiology of the Veteran's current bilateral hearing loss disability is that of the June 2015 VA audiologist.  The Board finds the conclusions of the VA examiner to be of significant probative weight because she explained the reasons for her conclusions based on an accurate characterization of the evidence of record, detailed examination findings, and consideration of pertinent medical treatise evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  

Moreover, the examiner's conclusion that the Veteran's current bilateral hearing loss disability began sometime after his separation from military service and was unrelated to his military noise exposure is consistent with the other evidence of record.  Notably, competent medical evidence of record establishes that despite the Veteran's combat-related military noise exposure, he did not experience a threshold shift in hearing acuity between entrance and separation examination.  Furthermore, competent and credible lay evidence establishes that he denied perceived hearing loss at separation from service in 1966, he endorsed post-service recreational noise exposure involving shooting guns, and his post-service career in maintenance at the Kennedy Space Center until his retirement in 2010 appears to suggest at least some degree of occupational noise exposure.  Based on the foregoing evidence, the Board finds that service connection for the Veteran's bilateral hearing loss is not warranted. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


